Filed 8/20/21 In re W.R. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                           SECOND APPELLATE DISTRICT
                                        DIVISION EIGHT


In re W.R. et al., Persons Coming                              B308881
Under the Juvenile Court Law.
LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. Nos. 18LJJP00452A-C)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

W.R.,

        Defendant and Appellant.

      APPEAL from orders of the Superior Court of Los Angeles
County, Michael C. Kelley, Judge. Affirmed.
      Jacques Alexander Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jacklyn K. Louie, Principal Deputy
County Counsel, for Plaintiff and Respondent.

                                          **********
       Father W.R. has filed six appeals from orders concerning his
dependent children, including this appeal. (See In re W.R. (Aug. 6,
2019, B292121, B294990) [nonpub. opn.]; In re P.R. (Aug. 2, 2019,
B293713) [nonpub. opn.]; In re W.R. (Aug. 20, 2020, B304013,
B304856) [nonpub. opn.].) In this appeal, father challenges the
orders continuing jurisdiction over his oldest son (who is now 16),
and failing to return his now 10- and 11-year-old sons to his care at
the six-month review hearing. While this appeal was pending, the
juvenile court terminated jurisdiction over father’s oldest son, and
father agrees his appeal of that order is now moot. As to the
younger children, we find substantial evidence supports the
juvenile court’s finding that it would be detrimental to return them
to father, and affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       We draw many of the following facts from our earlier opinion.
(See In re W.R., supra, B304013, B304856.)
       This family came to the attention of the Los Angeles County
Department of Children and Family Services (Department) on
June 22, 2018, after the Department received a referral of a
domestic violence incident between father and his girlfriend, O.E.
Father’s four sons and O.E.’s daughter from a previous relationship
were in the home at the time of this domestic violence incident (the
youngest son is not at issue in this appeal).
       Father and O.E. engaged in numerous incidents of domestic
violence in front of the children. Sometimes O.E. was the aggressor,
and other times father was the aggressor.
       Father had diagnoses for bipolar disorder and schizophrenia.
He was prescribed Seroquel, but stopped taking the medication in
2016 because it made him drowsy. Father takes Hydrocodone for
injuries he received years earlier. He admitted he self-medicates




                                 2
his mental health problems with his pain medication, and
sometimes abuses his medication.
       Father has sole legal and physical custody of his three older
sons (the children involved in this appeal). Their mother, S.M., has
not been in their lives for years. Father and S.M. also had a history
of domestic violence.
       The family has a history with the Department, with
numerous referrals in 2010, 2013, and 2016, all related to drugs
and domestic violence. Father also has an extensive criminal
record, spanning from 1992 to 2016, with numerous arrests and
convictions. Father has served time in prison.
       On July 19, 2018, the Department filed a dependency petition
with allegations under subdivisions (a) and (b) of Welfare and
Institutions Code section 300, based on domestic violence between
father and O.E. The petition was later amended to allege that
father abused his prescription medication, and has a history of
mental health problems but failed to take his psychotropic
medication.
       The adjudication/disposition hearing was held on August 16,
2018. The juvenile court sustained allegations under
subdivision (b) of Welfare and Institutions Code section 300 based
on the history of domestic violence, father’s mental health, and
prescription drug abuse.
       The children were placed with father, under the supervision
of the Department. Father was ordered to participate in family
maintenance services, including random and on-demand drug
testing, a full drug program if he tested positive or missed a test (for
drugs other than his prescription medications at the proper dosage),
a domestic violence support group, parenting classes, an Evidence
Code section 730 evaluation, individual counseling, and to take all
prescribed psychotropic medications.



                                   3
       The Department received reports that father and O.E. were in
contact in violation of a criminal protective order. Therefore, on
October 10, 2018, the Department filed a supplemental petition
pursuant to Welfare and Institutions Code section 387, and the
children were detained in foster care.
       New concerns about the children arose. Father’s oldest son
was generally well behaved and respectful, but he was very nervous
when answering simple questions. He also had been suspended for
violent altercations with other students at school. The middle son
had significant behavioral problems at school, including violent
outbursts. The school had been attempting to secure services for
him since 2014, but father would not consent, and was “belligerent”
during conversations with school staff. The youngest child also
appeared to have anger issues. Father refused to have him
assessed for mental health services, and was belligerent and
uncooperative with school officials. The child was sent to the
principal’s office daily, and was often out of control. The school
stopped contacting father because he was so uncooperative and
unsupportive.
       The adjudication hearing on the supplemental petition was
held on October 31, 2018. The juvenile court sustained the petition
and removed the children from father. The court ordered father to
participate in the same services previously ordered.
       Father appealed the orders on the original and supplemental
petitions, challenging the juvenile court’s jurisdictional findings,
dispositional orders, and subsequent order removing the children
from his care, and we affirmed those orders on appeal. (See In re
W.R., supra, B292121, B294990.)
       On October 11, 2018, father underwent an Evidence Code
section 730 evaluation. Dr. Sheila Morris opined that father
suffered from schizoaffective disorder, bipolar type. She was



                                 4
concerned about his ability to care for his children, as he was not
taking medications. She recommended that he receive counseling,
comply with prescribed medications, take anger management and
parenting classes, and submit to a follow-up evaluation in
six months.
       Between November 5, 2018, and January 16, 2019, father had
four negative drug tests, and two positive tests for morphine. By
January 2019, father had completed domestic violence, parenting,
and individual counseling programs with Tarzana Treatment
Center. He was not taking any psychotropic medications.
       On April 3, 2019, father had his six-month psychological re-
evaluation. Dr. Morris opined that father’s diagnosis remained the
same, but that father had improved. She recommended that father
continue to receive services and treatment, but she had minimal
concerns about father’s ability to care for the children.
       On May 1, 2019, the children were returned to father under
the supervision of the Department. The court conditioned its order
on father making the children available for visits with the
Department, that he submit to random and on-demand drug
testing, that he participate in family preservation services, and that
he cooperate in getting IEP’s for the children.
       After father regained custody of the children, he stopped
returning the Department’s phone calls, and failed to submit to
drug testing. He came to Department offices in June and
July 2019, but he refused to provide the address where he was
staying so the Department could visit him there. When the
Department visited his last known address in August 2019, the
social worker discovered that father had moved out six months
earlier.
       On September 5, 2019, the children’s school contacted the
Department to report that the younger boys were “in great need of



                                  5
support services such as mental health and tutoring.” They were
performing poorly both academically and behaviorally. Father
refused to cooperate with the school to get services for the boys.
The youngest was having the most problems, walking out of class,
throwing chairs, and threatening other students. Father was not
responding to the school’s calls. Father told the school that he
would counsel the children himself.
       The social worker met with the school principal on
September 11, 2019. The children had attended the school for the
last five years. For the last four years, father did not support his
children’s academic needs. He refused to consent to the children
receiving mental health and tutoring services offered by the school,
was disrespectful with school personnel in front of the children, and
told the children not to listen to anyone but him.
       The social worker met with the younger children at school,
and they reported they were doing well in father’s care. She also
met with father when he came to pick up the children. Father was
upset the social worker “violated his rights” by meeting with the
children. He interrogated the children, asking what they told the
social worker, and told them they should not speak to anyone
outside his presence. Father walked away with the children as the
social worker tried to talk to him.
       Father called the social worker the next day from a blocked
phone number. He refused to provide his phone number, and when
the social worker asked to schedule a visit, he said he would call
back. However, he never did. Therefore, the Department was
concerned about the children, and recommended that they be
detained. All three children were detained on October 18, 2019.
       A behavioral detail report from the school reflected that
between 2014 and 2019, the middle child had at least
48 disciplinary incidents, including hitting other students, refusing



                                  6
to comply with directions and complete assignments, throwing
rocks, disrupting class, vandalizing school property, using
profanity, fighting with other students, and exposing himself to
other students. Once, when the school discussed the problems with
father, father recommended that they “flick” him when he
misbehaved. Father also accused the school of “pick[ing] on” his
kids, and threatened school staff in May 2018.
       The youngest child’s behavioral report detailed at least
45 disciplinary incidents between 2017 and 2019, including failing
to follow directions, fighting with other students, being disruptive,
throwing chairs and other objects, urinating on the floor and
outside in the lunch line, damaging school property, punching other
students, choking another student, screaming, running out of
classrooms, and sexually harassing a female student. Father
refused the school’s recommendation that he receive psychological
services at school. Father also refused to consent to IEP services.
       On October 22, 2019, the Department filed a supplemental
petition under Welfare and Institutions Code section 387, alleging
that father failed to make the children available for visits by the
Department, and failed to participate in drug testing and family
preservation services. That same day, the Department filed a
subsequent petition pursuant to section 342, alleging that father
refused to cooperate with the school to obtain mental health
services for his two younger boys, and that this neglect put all three
sons at risk.
       On October 23, 2019, the two younger boys were detained
from father. His oldest son was allowed to remain in his care.
       In late October and early November 2019, the Department
made multiple attempts to contact father. Father refused to speak
with the Department or allow the social worker to see his oldest
son, who was in his care, complaining that the social worker was



                                  7
not the one assigned to his case. Father explained that he did not
sign off on the IEP for his younger son because he did not agree the
boy needed all of the recommended services, such as speech
therapy. However, father claimed he had “signed papers” for the
youngest boy to receive counseling and mentoring services at school.
       The foster mother for the younger boys reported that when
they were previously in her custody, she worked tirelessly to obtain
an IEP for the younger child, attending numerous meetings, but
that father refused to sign the IEP.
       The adjudication of the Welfare and Institutions Code
section 342 and 387 petitions took place on November 14 and 22,
and December 5, 2019. The juvenile court dismissed the section 387
petition without prejudice, and found the section 342 petition true
as alleged.
       At the December 5, 2019 disposition hearing, the court
allowed the oldest child to remain in father’s care, over the
Department’s objection.1 The court removed the younger boys from
father. The court ordered father to participate in a new Evidence
Code section 730 evaluation, on-demand drug testing, parenting
classes, and individual counseling.
       On February 4, 2020, the attorney for the younger children
filed a “walk on request” asking the court to limit father’s
educational rights, arguing that father was still refusing to consent
to the children receiving necessary services at school. Father
argued he would obtain services for his children, but only if they
were returned to him, and alternatively asked that if his
educational rights were limited, the Department be ordered to allow
father to participate in the IEP meetings.

1    The Department appealed this order, but dismissed its
appeal.



                                  8
       The court expressed concern that father was not cooperating
with the Department or caregivers to provide the children with
necessary services, and entered an order limiting father’s
educational rights, vesting them in the children’s foster mother.
The court’s order did not specify that father would be allowed to
participate in meetings.
       Father appealed the orders removing his younger sons,
limiting father’s educational rights, and requiring him to complete
services he had already participated in. We affirmed. (See In re
W.R., supra, B304013, B304856.)
       Father had his third Evidence Code section 730 psychological
evaluation on May 12, 2020. Dr. Morris opined that father had
“several noticeable regressions” since his last evaluation, including
“increased grandiosity, circumstantiality and tangentiality, with
delusion.” Although father reported he was seeing a psychiatrist
twice per month, and she had prescribed him medication, he was
not taking the medication. Father’s diagnosis for schizoaffective
disorder remained the same, which is a lifelong condition requiring
treatment. Dr. Morris believed father to be “less psychologically
stable” than his last evaluation. She was concerned that father’s
“unmet psychiatric needs, lack of treatment, denial” are “concerning
risk factors that . . . father may encounter future episodes and
decompensation.” She felt father has “minimal to poor parenting
capacity.” Dr. Morris recommended that father receive therapy at
least once per week, and monthly medication monitoring. She
believed that father should continue to engage in reunification
services.
       The younger boys were making progress in treatment to
address their behavioral issues, including medication and therapy.
       According to the Department’s September 2020 status review
report, the oldest son was “able to maintain himself” while in



                                  9
father’s care. He was performing well in school, and his basic needs
were being met. He did not exhibit any troubling behaviors, and
was not in need of mental health services.
       In May 2020, the Department received a referral after father
was arrested for engaging in an altercation with O.E. in the
presence of his oldest son. O.E. called police, reporting that father
choked her. The referral was closed as unfounded after the charges
were dropped, and it was determined that no children were present
during the incident. However, father was uncooperative when the
Department attempted to investigate the referral.
       The Department reported that father was not participating in
any services recommended by Dr. Morris. The Department was
concerned about the safety of the children in father’s care without
supervision because he was not easily redirected, and did not seem
to understand their needs.
       In May 2020, the younger children ran away from their
placement, but returned the next day. When asked why they ran
away, they reported that father told them to leave if they “don’t like
something.”
       The middle child was receiving mental health services, and
was in the process of being evaluated for an IEP and for regional
center services for a suspected developmental delay. These same
services were initiated for the youngest child, who was also
receiving counseling, and was suspected to suffer from a
developmental delay.
       Father progressed to unmonitored visitation with the younger
children, but had to switch to unmonitored phone and video
visitation because of the COVID-19 pandemic. Father would call
daily, but the children did not want to speak with him because he
was “mean to [them]” and their foster mother, yelling at the
children and calling them derogatory names. Father also told them



                                  10
to run away from their placement on more than one occasion. The
caregiver reported that contact with father seemed to cause the
children anxiety. The children reported that father also told them
to misbehave in their placement. Both boys wanted to stay with
their current foster mother.
       The Department believed further detention was necessary
because father did not believe the children needed mental health or
special education services. He also continued to believe that the
allegations against him were “false” and he wanted the Department
to leave him alone. Father did not believe the Department was
treating him fairly, and that “if he were to just take his children
and move to Las Vegas all of the mess he was going through with
[the Department] could be over.”
       On October 28, 2020, the court held a Welfare and
Institutions Code section 364 review hearing (as to the oldest child),
and section 366.21, subdivision (e) six-month review hearing as to
the younger children. Social worker Carla Brown testified that
father had completed his drug program, parenting classes, and
domestic violence classes. However, father was not yet
participating in weekly counseling, and was only going once or twice
per month. It had been difficult to assess how well the oldest son
was doing in father’s care because father would not allow the
Department to interview him alone, and father would often speak
for him.
       Father testified that he was currently taking two prescribed
psychotropic medications. However, he last saw his therapist in
June. He was looking for a new therapist because his last one made
unprofessional comments at his last appointment.
       The court found that continued jurisdiction was necessary,
and that it would be detriment to return the younger children to
father. This timely appeal followed.



                                 11
                             DISCUSSION
       While this appeal was pending, the juvenile court terminated
jurisdiction over father’s oldest son. We sent a letter to the parties,
asking whether father’s appeal of continued jurisdiction over the
child was moot, and the parties agreed it is now moot. Because
jurisdiction over father’s oldest son has been terminated, we need
not address father’s appellate challenge to that order. (In re
Michelle M. (1992) 8 Cal.App.4th 326, 329-330.)
       Concerning the younger children, father contends they would
not have been in substantial danger if returned to his custody,
reasoning he was taking his medication, and that the children could
be protected with family maintenance services. We are not
persuaded.
       “At the six-month review hearing, the court is required to
return the child to the parent’s physical custody unless the
[Department] proves, by a preponderance of the evidence, that
return would create a substantial risk of detriment to the child’s
physical or emotional well-being. ([Welf. & Inst. Code,] § 366.21,
subd. (e).) We review the evidence most favorably to the prevailing
party and indulge in all legitimate and reasonable inferences to
uphold the court’s ruling.” (In re Mary B. (2013) 218 Cal.App.4th
1474, 1483.)
       While father was making some progress with addressing his
mental health issues, it was clear that many concerns remained.
Father’s mental health had regressed, and the Evidence Code
section 730 evaluator had serious concerns about his parenting
capacity. Father demonstrated poor judgment that put his children
at risk, encouraging them to run away from their placement, and to
behave badly. He did not believe his children needed special
education services or medication. He continued to be uncooperative
with the Department, and had stopped going to therapy. On this



                                  12
record, we find substantial evidence supports the juvenile court’s
order.
                           DISPOSITION
       The orders are affirmed.



                              GRIMES, Acting P. J.
      WE CONCUR:

                        WILEY, J.



                        OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  13